Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment submitted by Applicant on June 28th, 2022 has been received and entered.

Claims 2, 9 and 11 are canceled.

Claims 1, 3-8, 10 and 12-20 are pending.

Authorization for this examiner’s amendment was given in an interview with Ms. YOSHIKO ITO on August 9th, 2022.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 6 has been amended as follows:
--6.	(Currently Amended)  A semiconductor device comprising:
a plurality of product-sum operation memory cells each storing data of a ternary value; and
a data line connected to the plurality of product-sum operation memory cells,
wherein each of the plurality of product-sum operation memory cells performs a product-sum operation of [[an]] input data input to the product-sum operation memory cell and [[a]] stored data stored in the product-sum operation memory cell,
wherein results of the product-sum operations by the plurality of product-sum operation memory cells are output to the data line, [[and]]
wherein the product-sum operation memory cell output a voltage indicating a result of the product-sum operation, and
wherein each of the plurality of product-sum operation memory cell is comprised of:
a first memory cell storing absolute value data; and
a second memory cell storing sign data.--

	Claim 7 has been canceled.

	Claim 8 has been amended as follows:
--8.	(Currently Amended)  The semiconductor device according to claim 6
wherein the data line is comprised of a first data line and a second data line,
wherein each of the plurality of product-sum operation memory cells is comprised of:
a plurality of first switches controlled by the absolute value data stored in the plurality of first memory cells;
a plurality of second switches controlled by the sign data stored in the second memory cells; and
a plurality of third switches controlled by the input data,
wherein the first data line is connected to a voltage line via the first switch and the third switch, corresponding to the absolute value data and the input data,
wherein the second data line is connected to the voltage line via the second switch and the third switch, corresponding to the sign data and the input data,
wherein the absolute value data is weighted data, and
wherein a size of each of the plurality of first switches, the plurality of second switches, and the plurality of third switches corresponds to a weight of corresponding absolute value data.--

Claim 1, 3-6, 8, 10, 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the present invention is LAVI et al. (U.S. Patent Application Publication No. 2010/0172190).  LAVI et al. discloses standard memory circuits are used for executing sum-of-productions function between data stored in the memory and data introduced into the memory.  LAVI et al. fail to show or suggest the limitations of  a second product operation memory cell that is connected to the pair of data lines, and stores a second logical value; a second input line that is connected to the second product operation memory cell, and supplies the second product operation memory cell with [[a]] second input data, wherein each of the first logical value and the second logical value is a ternary value, wherein the second product operation memory cell performs a second product operation of the second logical value and the second input data, and outputs a result of the second product operation to the pair of data lines, and wherein the results of the first product operation and the second product operation are superimposed to the pair of data lines (claims 1, 3-5); or each of the plurality of product-sum operation memory cell is comprised of a first memory cell storing absolute value data; and a second memory cell storing sign data (claims 6, 8); or a plurality of analog/digital conversion circuit that is connected to each of the plurality of first data lines, and converts an analog signal of connected first data line to a digital signal; and an input data holding circuit that holds a plurality of input data, wherein data held in the input data holding circuit is supplied to the product-sum operation memory cells as the input data, and wherein a result of the product-sum operation is supplied to the analog/digital conversion circuit via the first data line (claims 10, 12-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827